



    
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 20th
day of September 2019 by and between Global Payments Inc., a Georgia corporation
(the “Company”), and David L. Green (“Executive”).
BACKGROUND
Executive shall serve as Senior Executive Vice President, General Counsel and
Corporate Secretary of the Company. Executive and the Company desire to
memorialize the terms of such employment in this Agreement. In addition, the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) has determined that it is in the best interests of the Company and
its stockholders to assure that the Company will have the continued dedication
of Executive, notwithstanding the possibility, threat or occurrence of a Change
in Control (as defined in § 6). As it is desired and anticipated that Executive
will continue to be employed and provide services for the Company’s successor
for some period of time following a Change in Control, one purpose of this
Agreement is to provide Executive with compensation and benefits arrangements
which ensure that the compensation and benefits expectations of Executive will
be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Committee has caused the
Company to enter into this Agreement. This Agreement supersedes any prior
agreement or other communication (oral or written) regarding Executive’s
employment, except as otherwise provided in § 17 of this Agreement.
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree as follows:
1Effective Date. This Agreement is effective as of September 18, 2019, the first
date following the closing of the transaction contemplated by the Agreement and
Plan of Merger by and between Total System Services, Inc. and the Company dated
as of May 27, 2019 (such date, the “Effective Date”).


2Employment. Executive is hereby employed as Senior Executive Vice President,
General Counsel and Corporate Secretary of the Company as of the Effective Date.
In such capacity, Executive shall have the duties and responsibilities
commensurate with such position as shall be assigned to him by the Chief
Executive Officer of the Company (the “Chief Executive Officer”).


3Employment Period. Subject to § 7, Executive’s initial Employment Period
pursuant to this Agreement shall be the period which starts on the Effective
Date and ends on the third (3rd) anniversary thereof; provided, Executive’s
Employment Period shall automatically be extended for one (1) additional year on
the second (2nd) anniversary of the Effective Date and on each subsequent
anniversary of the Effective Date unless either the Company or Executive
provides notice (in accordance with § 17(f)) before such anniversary date that
there will be no such extension. Executive’s initial Employment Period and any
subsequent extension of the initial Employment Period shall be referred to
collectively as Executive’s “Employment Period.” A failure to extend Executive’s
Employment Period shall not be treated for any reason whatsoever as a
termination of Executive’s employment under § 7 unless the Company provides
notice that there will be no such extension following a Change in Control and
Executive’s Employment Period would as a result of such notice end before the
second (2nd) anniversary of the date of such Change in Control, in which case
Executive shall have the right to resign effective at any time during the ninety
(90) day period which starts on the date of such notice, and the date his
resignation is effective shall be treated as a termination for Good Reason
pursuant to § 7(c) of this Agreement and he shall receive all benefits called
for under § 8(b) of this Agreement.


4Extent of Service. During the Employment Period, Executive shall render his
services to the Company (or to any successor, including a successor following a
Change in Control) in conformity with professional standards, in a prudent and
workmanlike manner and in a manner consistent with the obligations i


1

--------------------------------------------------------------------------------





mposed on officers of corporations under applicable law. Executive shall promote
the interests of the Company and its subsidiaries in carrying out Executive’s
duties and shall not deliberately take any action which could, or fail to take
any action which failure could, reasonably be expected to have a material
adverse effect upon the business of the Company or any of its subsidiaries or
any of their respective affiliates. Executive agrees to devote his business
time, attention, skill and efforts exclusively to the faithful performance of
his duties hereunder (both before and after a Change in Control); provided,
however, that it shall not be a violation of this Agreement for Executive to (a)
devote reasonable periods of time to charitable and community activities and,
with the approval of the Chief Executive Officer, industry or professional
activities; (b) manage or participate in personal business interests and
investments, so long as such activities do not, in the judgment of the Chief
Executive Officer, materially interfere with the performance of Executive’s
responsibilities under this Agreement and comply with all Company policies and
codes and all of Executive covenants and agreements; and/or (c) subject to the
approval of the Committee, serve as a director, trustee, or member of a
committee of any organization involving no conflict of interest with the
interests of the Company so long as such activities do not, in the judgment of
the Chief Executive Officer, materially interfere with the performance of
Executive’s responsibilities under this Agreement and comply with all Company
policies and codes and all of Executive’s covenants and agreements.


5Compensation and Benefits.


(a)Base Salary. During the Employment Period, the Company will pay to Executive
a base salary in the amount of U.S. $550,000 per year (the “Base Salary”),
payable in equal bi-weekly or other installments as provided under the Company’s
standard payroll practices in effect for senior executives from time to time.
Executive’s Base Salary will be reviewed at least annually and, subject to
approval of the Committee, the Company may increase Executive’s Base Salary from
time to time. The periodic review of Executive’s salary by the Committee will
consider, among other things, Executive’s own performance and the Company’s
performance.


(b)Incentive and Savings Plans. During the Employment Period, Executive shall be
entitled to participate in all incentive, retirement and savings plans,
practices, policies and programs applicable generally to employees of the
Company at the senior executive level, excluding the Chief Executive Officer.
Certain executive programs will be made available on a selective basis at the
discretion of the Chief Executive Officer, the Board of Directors of the Company
(the “Board”) or the Committee. Without limiting the foregoing, the following
shall apply:


(i)Annual Bonus. Executive will have an annual bonus opportunity for each fiscal
year of the Company based on the achievement of financial and performance
objectives set by the Committee (“Bonus Opportunity”). The annual Bonus
Opportunity and specific performance and financial objectives will be set forth
in Executive’s individual performance and incentive plan for each fiscal year.
Executive’s annual Bonus Opportunity at target levels for any year shall not be
less than 100% of his then-current Base Salary for such year (the “Target Bonus
Opportunity”). Executive must be an active employee on the date the annual
bonuses are paid on a Company-wide basis in order to be eligible to receive any
bonus payment (except as otherwise expressly provided in § 8), unless
(A) Executive’s employment terminates following a failure to extend his
Employment Period in accordance with § 3, (B) his employment terminates at or
after the end of the applicable fiscal year and (C) he satisfies all or
substantially all of the performance requirements (other than continued service)
for a bonus for such fiscal year, in which event he shall be eligible for a
bonus as determined by the Committee, and such bonus, if any, shall be paid no
later than two and one-half (2½) months after the end of such fiscal year.


(ii)Equity Awards. Executive will be eligible to participate in the Company’s
Amended and Restated 2011 Incentive Plan (the “2011 Plan”) and any successor to
such plan in accordance with the terms and conditions of the 2011 Plan and any
successor to such plan. The Company may, from time to time, upon approval by the
Committee, grant to Executive options to purchase shares of Company Common
Stock, stock appreciation rights, restricted Company Common Stock, restricted
stock units, performance shares, and/or performance units and/or other Company
Common Stock related grants as a long-term incentive for performance.


2

--------------------------------------------------------------------------------







(c)Welfare Benefit Plans. During the Employment Period, Executive and
Executive’s family shall be eligible for participation in, and shall be eligible
to receive all benefits under, the welfare benefit plans, practices, policies
and programs provided by the Company, including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs on the same basis as similarly
situated executives of the Company (the “Welfare Plans”).


(d)Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
Executive in accordance with the policies, practices and procedures of the
Company; provided, however, (i) the amount of such expenses eligible for
reimbursement in any calendar year shall not affect the expenses eligible for
reimbursement in another calendar year, (ii) no such reimbursement may be
exchanged or liquidated for another payment or benefit, and (iii) any
reimbursements of such expenses shall be made as soon as practicable under the
circumstances but in any event no later than the end of the calendar year
following the calendar year in which the related expenses are incurred.


(e)Additional Benefits. During the Employment Period, Executive shall be offered
the opportunity to receive or participate in any additional benefits provided to
similarly situated executives of the Company in accordance with, and subject to
the eligibility requirements of, the plans, practices, programs and policies of
the Company and applicable laws and regulations. Executive also shall be
provided with vacation entitlements in accordance with the Company’s policy as
in effect from time to time.


6Change in Control.


(a)For the purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events after the Effective Date:


(i)The acquisition by any individual, entity or group (within the meaning of
§ 13(d)(3) or § 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of thirty-five percent (35%) or
more of the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
in Control: (A) any acquisition by a Person who is on the Effective Date the
beneficial owner of thirty-five percent (35%) or more of the Outstanding Company
Voting Securities, (B) any acquisition directly from the Company, (C) any
acquisition by the Company which reduces the number of Outstanding Company
Voting Securities and thereby results in any person having beneficial ownership
of more than thirty-five percent (35%) of the Outstanding Company Voting
Securities, (D) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (E) any acquisition by any corporation pursuant to a transaction
which meets the requirements of clauses (A), (B) and (C) of subsection (ii) of
this § 6; or


(ii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding shares of the
Company’s common stock (the “Outstanding Company Common Stock”) and Outstanding
Company Voting Securities immediately prior to such Business Combination
(individually, a “Company Owner”) beneficially own, directly or indirectly, more
than fifty percent (50%) of, respectively, the then-outstanding shares of common
stock and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as each Company
Owner’s ownership, immediately prior to such


3

--------------------------------------------------------------------------------





Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
Company Owner, the Company or any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, thirty-five percent (35%) or more of
the combined voting power of the then-outstanding voting securities of such
corporation, and (C) at least a majority of the members of the board of
directors (or, for a noncorporate entity, equivalent body or committee) of the
entity resulting from such Business Combination were Incumbent Directors (as
defined below) at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or


(iii)A majority of the individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Directors”) are replaced within a twelve (12) month
period; provided, however, that, for purposes of this § 6(a)(iii), any
individual who becomes a member of the Board subsequent to the Effective Date
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of those individuals who are members
of the Board and who were also Incumbent Directors (or deemed to be such
pursuant to this proviso) shall be considered Incumbent Directors; provided,
further, that any individual who was elected to the Board as a result of an
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of any
“person” (such term for purposes of this definition being as defined in §
3(a)(9) of the Exchange Act, and as used in § 13(d)(3) and § 14(d)(2) of the
Exchange Act) other than the Incumbent Directors shall not be considered an
Incumbent Director.


(b)For purposes of this Agreement, a “§ 409A Change in Control” shall mean a
“Change in Control” which also constitutes a change in ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company, all within the meaning of § 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).


(c)For the avoidance of doubt, the occurrence of the Effective Date and the
closing of the transaction contemplated by the Agreement and Plan of Merger by
and between Total System Services, Inc. and the Company dated as of May 27, 2019
shall not be considered a “Change in Control” for purposes of this Agreement.


7Termination of Employment.


(a)Death, Retirement or Disability. Executive’s employment and the Employment
Period shall terminate automatically upon Executive’s death or Retirement. For
purposes of this Agreement, “Retirement” shall mean Executive’s voluntary
resignation of employment on or after attaining age fifty-five (55) with at
least ten (10) years of service. If the Committee determines in good faith that
the Disability of Executive has occurred (pursuant to the definition of
Disability set forth in this § 7(a)), the Company may give to Executive written
notice of its intention to terminate Executive’s employment. In such event,
Executive’s employment with the Company shall terminate effective on the
thirtieth (30th) day after receipt of such written notice by Executive (the
“Disability Effective Date”), provided that, within the thirty (30) days after
such receipt, Executive shall not have returned to full-time performance of
Executive’s duties. For purposes of this Agreement, “Disability” shall mean the
inability of Executive, as determined by the Committee, to substantially perform
the essential functions of his regular duties and responsibilities with or
without reasonable accommodation, due to a medically determinable physical or
mental illness or other disability which has lasted (or can reasonably be
expected to last) for a substantially continuous period of at least six (6)
consecutive months.


(b)Termination by the Company With or Without Cause. The Company may terminate
Executive’s employment with or without Cause. For all purposes under this
Agreement, “Cause” shall mean a determination by the Committee that:


(i)Executive has failed to perform substantially Executive’s duties and
responsibilities under this Agreement (other than any such failure resulting
from incapacity due to physical


4

--------------------------------------------------------------------------------





or mental illness, and specifically excluding any failure by Executive, after
reasonable efforts, to meet reasonable performance expectations), after a
written demand for substantial performance is delivered to Executive by the
Chief Executive Officer or the Chairman of the Committee which specifically
identifies the manner in which such person believes that Executive has failed to
substantially perform Executive’s duties and responsibilities and which has not
been cured to the reasonable satisfaction of such person within ten (10)
business days of the written demand delivered to Executive; or


(ii)Executive engaged in any act of fraud, misappropriation, embezzlement or
similar dishonest or wrongful act, including, without limitation, any violation
of the Sarbanes-Oxley Act or similar laws or legal standards, but excluding for
this purpose any non-criminal violation of Sarbanes-Oxley or similar laws or
legal standards that has no significant adverse impact on the Company or its
reputation and does not involve dishonesty or render Executive ineligible for
any licensing, bonding or insurance coverage or for employment or engagement in
any Company work or activity; or


(iii)Executive has engaged in the abuse of alcohol, prescription drugs or any
substance which materially interferes with Executive’s ability to perform
Executive’s duties and responsibilities under this Agreement or Executive has
engaged in the use of illegal drugs; or


(iv)Executive has violated any laws, agreements or written Company policies or
codes prohibiting employment discrimination, harassment, conflicts of interest,
retaliation, competition with the Company, solicitation of Company customers or
employees on behalf of anyone other than Company, improper use or disclosure of
Trade Secrets, Confidential Information or other proprietary information of the
Company; or


(v)Executive has committed, been convicted for, or entered a plea of guilty or
nolo contendere (or any plea of similar substance or effect) to, a felony or a
crime involving dishonesty or other moral turpitude.


(c)Resignation by Executive. Executive may resign for “Good Reason” or no
reason. For all purposes under this Agreement, “Good Reason” shall mean the
occurrence of any of the following circumstances without the written consent of
Executive:


(i)a material adverse reduction in Executive’s position, duties or
responsibilities; or


(ii)a reduction by the Company: (A) in Executive’s Base Salary as in effect on
the Effective Date or as the same may be increased from time to time (unless a
similar reduction is made in the salary of similarly situated senior
executives); (B) in Executive’s Target Bonus Opportunity below the minimum set
forth in § 5(b)(i) (unless a similar reduction is made in the bonus opportunity
of similarly situated senior executives); or (C) in the benefits pursuant to the
Welfare Plans (unless a similar reduction is made in the benefits of similarly
situated senior executives); or


(iii)any failure by the Company to comply with and satisfy § 16(c); or


(iv)a requirement that Executive be based in any office or location other than
in the greater metropolitan area of Atlanta, Georgia; or


(v)any material breach by the Company of the terms of this Agreement.


Notwithstanding the foregoing, no event or act or omission shall constitute
“Good Reason” under this § 7(c) unless (x) Executive in accordance with § 17(f)
provides notice of such event or act or omission to the Committee no later than
thirty (30) days after Executive has knowledge of such event or act or omission,
(y) the Committee fails to remedy such event or act or omission within thirty
(30) days of the receipt of such notice (the “Cure Period”) and (z) Executive
resigns effective no later than ninety (90) days after the end of the Cure
Period.


5

--------------------------------------------------------------------------------





(d)Notice of Termination. Any termination by the Company or resignation by
Executive shall be communicated by Notice of Termination to the other party
hereto given in accordance with § 17(f). For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) states the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specifies the applicable Date of Termination. The failure
by Executive or the Company to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company, respectively, hereunder or preclude
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing Executive’s or the Company’s rights hereunder.


(e)Date of Termination, Separation from Service and Applicable Pay Date.


(i)“Date of Termination” means (1) if Executive resigns for Good Reason, the
date specified in the Notice of Termination, provided that (A) the Committee may
specify any earlier Date of Termination and (B) the Date of Termination
specified in the notice shall not be less than sixty (60) days after the date of
delivery of the notice if the resignation is for Good Reason following a Change
in Control, (2) if Executive’s employment is terminated by the Company other
than by reason of Disability, the date of receipt of the Notice of Termination,
or any later date specified therein, or (3) if Executive’s employment is
terminated by reason of death, Disability or Retirement, the Date of Termination
will be the date of death or Retirement, or the Disability Effective Date, as
the case may be.


(ii)“Separation from Service” means a “separation from service” within the
meaning of § 409A of the Code which occurs in connection with Executive’s
termination of employment, and the Company and Executive acknowledge and agree
that such a “separation from service” may come before, after or coincide with
Executive’s Date of Termination.


(iii)“Applicable Pay Date” means the date that Executive has a Separation from
Service (which date shall be referred to as the “Immediate Pay Date”) or, if the
Company determines that making a payment or providing a benefit to Executive on
the Immediate Pay Date would require the Company to report all or any part of
such payment or benefit to the Internal Revenue Service as subject to taxation
under § 409A of the Code, the date that is six (6) months and one (1) day after
the date Executive has a Separation from Service (which date shall be referred
to as the “Delayed Pay Date”).


8Obligations of the Company upon Termination.


(a)Prior to a Change in Control: Resignation by Executive for Good Reason;
Termination by the Company Other Than for Cause, Death or Disability. If, prior
to a Change in Control or on or after the second (2nd) anniversary of the date
of a Change in Control, the Company terminates Executive’s employment other than
for Cause, death or Disability or Executive resigns for Good Reason, then (and
with respect to the payments and benefits described in clauses (ii) through (x)
of this § 8(a), only if Executive executes (and does not revoke) a Release in
substantially the form of Exhibit A hereto (the “Release”) within sixty (60)
days of the Date of Termination):


(i)the Company will pay to Executive in a lump sum in cash within thirty (30)
days after the Date of Termination the sum of (A) Executive’s Base Salary (as in
effect on the Date of Termination) earned through the Date of Termination to the
extent not theretofore paid, (B) Executive’s business expenses for which
reimbursement has been requested pursuant to the Company’s expense reimbursement
policy but which have not been reimbursed before Executive’s applicable Date of
Termination and (C) Executive’s Annual Bonus, if any, earned for the fiscal year
immediately preceding the fiscal year in which the Date of Termination occurs,
if such bonus has been certified as payable by the Committee but has not been
paid before the Date of Termination (the sum of the amounts described in clauses
(A), (B) and (C) shall be referred to as the “Accrued Obligations”); and


6

--------------------------------------------------------------------------------







(ii)(A) if the Applicable Pay Date is the Delayed Pay Date, the Company will pay
Executive on the Delayed Pay Date a lump sum equal to the amount of the Base
Salary (as in effect on the Date of Termination or, if Executive terminates
employment pursuant to § 7(c)(ii) upon a reduction in Executive’s Base Salary,
as in effect immediately prior to such reduction in Base Salary) Executive would
have earned if Executive had been continuously employed by Company from the Date
of Termination until the Delayed Pay Date or (B) if the Applicable Pay Date is
the Immediate Pay Date, the Company will continue to pay Executive an amount
equal to his monthly Base Salary (as in effect on the Date of Termination or, if
Executive terminates employment pursuant to § 7(c)(ii) upon a reduction in
Executive’s Base Salary, as in effect immediately prior to such reduction in
Base Salary) until payments begin under § 8(a)(iii) without any duplication of
payments between this § 8(a)(ii) and § 8(a)(iii); and


(iii)commencing on the seven (7)-month anniversary of the date Executive has a
Separation from Service, the Company will continue to pay Executive an amount
equal to Executive’s monthly Base Salary (as in effect on the Date of
Termination or, if Executive terminates employment pursuant to § 7(c)(ii) upon a
reduction in Executive’s Base Salary, as in effect immediately prior to such
reduction in Base Salary), payable in equal monthly or more frequent
installments in accordance with the Company’s then standard payroll practices
for a period of twelve (12) consecutive months; and


(iv)as additional severance (and not in lieu of any bonus for the fiscal year in
which the Date of Termination occurs), the Company will pay Executive a lump sum
equal to one and one-half (1½) times the amount of Executive’s Target Bonus
Opportunity (as in effect on the Date of Termination or, if Executive terminates
employment pursuant to § 7(c)(ii) as in effect immediately prior to such
reduction in Executive’s Target Bonus Opportunity) on the date that is nine (9)
months and one (1) day after the date of Executive’s Separation from Service;
and


(v)the Company shall pay to Executive a lump sum cash amount within sixty (60)
days following the Date of Termination equal to the product of (A) eighteen (18)
multiplied by (B) one hundred percent (100%) of the monthly premiums for
continuation of health care coverage under the Company’s group health plan for
purposes of continuation coverage under § 4980B of the Code (“COBRA”) with
respect to the maximum level of coverage in effect for Executive and his spouse
and dependents as of immediately prior to the Date of Termination; and


(vi)the Company will pay Executive a pro-rated annual bonus for the fiscal-year
in which the Date of Termination occurs equal to (i) the amount Executive would
have earned, if any, under § 5(b)(i) for the year of termination based on actual
financial performance for such fiscal year, times (ii) a fraction, the numerator
of which is the number of full months in the fiscal year preceding the Date of
Termination and the denominator of which is twelve (12); provided that such
bonus shall be paid only if the pre-established performance targets are in fact
certified by the Committee to have been met, and such bonus shall be paid in a
single lump sum cash payment no later than two and one-half (2½) months after
the end of the fiscal year in which the bonus is earned; provided further that
if Executive terminates employment pursuant to § 7(c)(ii) upon a reduction in
Executive’s Target Bonus Opportunity, such prorated bonus shall be calculated
based on Executive’s Target Bonus Opportunity as in effect immediately prior to
such reduction in Executive’s Target Bonus Opportunity; and


(vii)all restricted Company Common Stock or units which represent shares of
Company Common Stock, excluding those that are subject to performance conditions
(“Restricted Stock”), granted to Executive following the Effective Date and held
by Executive as of the Date of Termination will become immediately vested as of
the Date of Termination and, in the case of units, shall be settled within sixty
(60) days following the Date of Termination (or any later date required by §
409A of the Code); and


(viii) all options to acquire Company Common Stock or appreciation rights with
respect to shares of Company Common Stock (“Options”) granted to Executive
following the Effective Date and


7

--------------------------------------------------------------------------------





held by Executive as of the Date of Termination that would have become vested
(by lapse of time) within the twenty-four (24) month period immediately
following the Date of Termination had Executive remained employed during such
period will become immediately vested as of the Date of Termination; and


(ix)all vested but unexercised Options granted to Executive following the
Effective Date and held by Executive as of the Date of Termination (including
those with accelerated vesting pursuant to § 8(a)(viii)) shall remain
exercisable through the earlier of (A) the original expiration date of the
Option, (B) the ninetieth (90th) day following the Date of Termination, or (C)
the date that is the tenth (10th) anniversary of the original date of grant of
the Option; and


(x)any restricted Company Common Stock or units which represent shares of
Company Common Stock contingent on the satisfaction of the related performance
requirements (“Performance Restricted Stock”) granted to Executive following the
Effective Date and held by Executive as of the Date of Termination shall be
treated as follows:


(1)If the Date of Termination occurs during the first year of a Performance
Cycle (as defined in the applicable award agreement), a portion of the total
shares of Company Common Stock subject to such award, pro-rated based on the
number of days elapsed in the Performance Cycle as of the Date of Termination,
shall vest assuming target levels of performance, and such award shall be
settled no later than two and one-half (2½) months after the Date of Termination
(or any later date required by § 409A of the Code); and


(2)If the Date of Termination occurs after the first year of a Performance
Cycle, a portion of the total shares of Company Common Stock subject to such
award, pro-rated based on the number of days elapsed in the Performance Cycle as
of the Date of Termination (it being understood that proration shall not apply
if the Date of Termination occurs after the end of the Performance Cycle but
prior to the settlement date of the award), shall vest based on actual
performance at the end of the full Performance Cycle, and such award shall be
settled no later than two and one-half (2½) months after the end of the
Performance Cycle (or any later date required by § 409A of the Code); provided,
however, if Executive is Retirement-eligible on the Date of Termination, such
Performance Restricted Stock shall be treated in accordance with § 8(d)(v)(1)
and not this § 8(a)(x); and


(xi)to the extent not theretofore paid or provided, the Company will timely pay
or provide to Executive pursuant to the timing rules of the controlling terms of
any plan, program, policy, practice, contract or agreement of the Company any
other amounts or benefits, including but not limited to, previously earned but
unpaid annual incentive awards, previously earned but unpaid long-term incentive
awards, and properly documented and approved but unpaid business expenses,
required to be paid or provided or which Executive is eligible to receive under
any such plan, program, policy or practice or contract or agreement of the
Company (such other amounts and benefits shall be hereinafter referred to as the
“Other Benefits”);


(b)After or in Connection with a Change in Control: Resignation by Executive for
Good Reason; Termination by the Company Other Than for Cause, Death or
Disability. If there occurs a Change in Control and the Company terminates
Executive’s employment other than for Cause, death or Disability before the
second (2nd) anniversary of such Change in Control or Executive resigns for Good
Reason before the second (2nd) anniversary of such Change in Control, then (and
with respect to the payments and benefits described in clauses (ii) through (ix)
of this § 8(b), only if Executive executes (and does not revoke) the Release
within sixty (60) days of the Date of Termination):


(i)the Company (or its successor) shall pay to Executive the Accrued Obligations
in a lump sum in cash within thirty (30) days after the Date of Termination; and




8

--------------------------------------------------------------------------------





(ii)the Company (or its successor) will pay Executive two (2) times the amount
of Base Salary (as in effect on the Date of Termination or, if Executive
terminates employment pursuant to § 7(c)(ii) as in effect immediately prior to
such reduction in Base Salary). If the Change in Control is a § 409A Change in
Control, the two (2) times Base Salary amount payable under this § 8(b)(ii) will
be paid in a single lump sum on the Applicable Pay Date. However, if the Change
in Control is not a § 409A Change in Control, the two (2) times Base Salary
amount payable under this § 8(b)(ii) will be paid in three (3) parts-
(A)the first part will be paid in the amount and at the time and in form called
for in § 8(a)(ii),
(B)the second part will be paid in the amount and at the time and in the form
called for in § 8(a)(iii), and
(C)the balance will be paid in a single lump sum on the date that is nine (9)
months and one (1) day after the date of Executive’s Separation from Service;
and


(iii)as additional severance (and not in lieu of any bonus for the fiscal year
in which the Date of Termination occurs), the Company (or its successor) will
pay Executive a lump sum equal to two (2) times the amount of Executive’s Target
Bonus Opportunity (as in effect on the Date of Termination or, if Executive
terminates employment pursuant to § 7(c)(ii) as in effect immediately prior to
such reduction in Executive’s Target Bonus Opportunity) on the date that is nine
(9) months and one (1) day after the date of Executive’s Separation from
Service; and


(iv)the Company shall pay to Executive a lump sum cash amount within sixty (60)
days following the Date of Termination equal to the product of (A) eighteen (18)
multiplied by (B) one hundred percent (100%) of the monthly premiums for
continuation of health care coverage under the Company’s group health plan for
purposes of continuation coverage under COBRA with respect to the maximum level
of coverage in effect for Executive and his spouse and dependents as of
immediately prior to the Date of Termination; and


(v)Executive will be entitled to a pro-rated bonus under § 5(b)(i) for the
fiscal year in which the Date of Termination occurs, the amount and timing of
which shall depend upon when the Date of Termination occurs, as follows:


(1)if the Date of Termination occurs before the end of the fiscal year in which
the Change in Control occurred, the pro-rated bonus will equal (i) one hundred
percent (100%) of Executive’s Target Bonus Opportunity (as in effect on the Date
of Termination or, if Executive terminates employment pursuant to § 7(c)(ii)
upon a reduction in Executive’s Target Bonus Opportunity, as in effect
immediately prior to such reduction in Executive’s Target Bonus Opportunity),
times (ii) a fraction, the numerator of which is the number of full months in
the fiscal year preceding the Date of Termination and the denominator of which
is twelve (12), and such pro-rated bonus shall be paid no later than two and
one-half (2½) months after the end of the Company’s fiscal year which includes
Executive’s Date of Termination; or


(2)if the Date of Termination occurs during a fiscal year that began after the
Change in Control occurred, the pro-rated bonus (based on the number of full
months in the fiscal year preceding the Date of Termination as described in
§ 8(b)(v)(1)) will be based on actual performance results as certified by the
Committee at the end of the fiscal year and will be paid to Executive no later
than two and one-half (2½) months after the end of the Company’s fiscal year
which includes Executive’s Date of Termination; provided that if Executive
terminates employment pursuant to § 7(c)(ii) upon a reduction in Executive’s
Target Bonus Opportunity, such prorated bonus shall be calculated based on
Executive’s Target Bonus Opportunity as in effect immediately prior to such
reduction in Executive’s Target Bonus Opportunity; and


9

--------------------------------------------------------------------------------







(vi)all Restricted Stock granted to Executive following the Effective Date and
held by Executive as of the Date of Termination will become immediately vested
as of the Date of Termination and, in the case of units, shall be settled within
sixty (60) days following the Date of Termination (or any later date required by
§ 409A of the Code); and


(vii)all Options granted to Executive following the Effective Date and held by
Executive as of the Date of Termination will become immediately vested and
exercisable as of the Date of Termination; and


(viii)all vested but unexercised Options granted to Executive following the
Effective Date and held by Executive as of the Date of Termination (including
those with accelerated vesting pursuant to § 8(b)(vii)) will remain exercisable
through the earlier of (A) the original expiration date of the Option, or (B)
the ninetieth (90th) day following the Date of Termination, or (C) the date that
is the tenth (10th) anniversary of the original date of grant of the Option; and


(ix)any Performance Restricted Stock granted to Executive following the
Effective Date and held by Executive as of the Date of Termination shall be
treated as follows:


(1)If the Date of Termination occurs during the first year of a Performance
Cycle, the award shall vest in full (without proration) assuming target levels
of performance, and such award shall be settled no later than two and one-half
(2½) months after the Date of Termination (or any later date required by § 409A
of the Code); and


(2)If the Date of Termination occurs after the first year of a Performance
Cycle, the award shall vest in full (without proration) based on actual
performance at the end of the full Performance Cycle, and such award shall be
settled no later than two and one-half (2½) months after the end of the
Performance Cycle (or any later date required by § 409A of the Code);
provided, however, if Executive is Retirement-eligible on the Date of
Termination, such Performance Restricted Stock shall be treated in accordance
with § 8(d)(iv)(1) and not this § 8(b)(ix); and
(x)to the extent not theretofore paid or provided, the Company will timely pay
or provide to Executive his Other Benefits pursuant to the timing rules of the
controlling terms of any plan, program, policy, practice, contract or agreement
of the Company.


(c)In Anticipation of a Change in Control: Termination by the Company Other Than
for Cause, Death or Disability or Resignation by Executive for Good Reason. If
Executive’s employment is terminated by the Company other than for Cause, death
or Disability or Executive resigns for Good Reason after the issuance of press
release or a filing is made with the Securities and Exchange Commission
regarding a transaction which could lead to a Change in Control and there is a
Change in Control as a result of the consummation of such transaction no later
than nine (9) months and one (1) day after the date of Executive’s Separation
from Service, then


(i)Executive will continue to be eligible to receive his benefits under § 8(a)
in the amount and form and at the time provided in § 8(a), but


(ii)Executive will in addition receive the benefits described in § 8(b), if
greater, as if his employment had been terminated without Cause or he had
resigned for Good Reason at the consummation of such Change in Control, provided
Executive immediately following the Change in Control shall have timely executed
and not revoked the Release described in § 8(b), and, further provided


(1)there will under no circumstances be any duplication whatsoever of any
payments or benefits between this § 8(c)(ii) and § 8(c)(i);


10

--------------------------------------------------------------------------------







(2)the additional severance benefits provided under § 8(b)(ii)(C) will be paid
in a single lump sum on the date that is nine (9) months and one (1) day after
the date of Executive’s Separation from Service;


(3)the severance benefits provided under § 8(b)(iii) will be paid in lieu of the
severance benefits contemplated by § 8(a)(iv) in a single lump sum on the date
that is nine (9) months and one (1) day after the date of Executive’s Separation
from Service;


(4)if the Change in Control occurs before the date the pro-rated annual bonus
provided under § 8(a)(vi) is scheduled to be paid, then Executive will be
entitled to the greater of either the pro-rated annual bonus determined and paid
under § 8(a)(vi) or the pro-rated bonus determined under § 8(b)(v)(1) but paid
in the form and at the time called for under § 8(a)(vi);


(5)any outstanding Options granted to Executive following the Effective Date and
held by Executive as of the Date of Termination which failed to vest under §
8(a)(viii) will vest under § 8(b)(vii) at the Change in Control, and the date of
the Change in Control will be treated under § 8(b)(viii) as Executive’s Date of
Termination; and


(6)if the Change in Control occurs before settlement of Performance Restricted
Shares granted to Executive following the Effective Date and held by Executive
as of the Date of Termination, Executive will be entitled to the number of
shares of Company Common Stock to be delivered under § 8(b)(ix), which will be
delivered in the form and at the time such shares of Company Common Stock are
otherwise scheduled to be delivered under § 8(a)(x).


(d)Death, Disability or Retirement. Upon the Date of Termination due to
Executive’s death, Disability or Retirement:


(i)the Company shall pay to Executive the Accrued Obligations in a lump sum in
cash within thirty (30) days after the Date of Termination; and


(ii)all Restricted Stock granted to Executive following the Effective Date and
held by Executive as of the Date of Termination will become immediately vested
as of the Date of Termination and, in the case of units, shall be settled within
sixty (60) days following the Date of Termination (or any later date required by
§ 409A of the Code); and


(iii)all Options granted to Executive following the Effective Date and held by
Executive as of the Date of Termination will become immediately vested and
exercisable as of the Date of Termination; and


(iv)all vested but unexercised Options granted to Executive following the
Effective Date and held by Executive as of the Date of Termination (including
those with accelerated vesting pursuant to the foregoing sentence) shall remain
exercisable through the earliest of (A) the original expiration date of the
Option, (B) the ninetieth (90th) day following the Date of Termination or such
longer period as specified in the plan document governing the applicable award,
or (C) the date that is the 10th anniversary of the original date of grant of
the Option; and




11

--------------------------------------------------------------------------------





(v)any grant of Performance Restricted Stock granted to Executive following the
Effective Date and held by Executive as of the Date of Termination shall be
treated as follows:


(1)in the case of termination on account of Retirement only, the award shall
vest in full (without proration) based on actual performance at the end of the
full Performance Cycle, and such award shall be settled no later than two and
one-half (2½) months after the end of the Performance Cycle (or any later date
required by § 409A of the Code); or


(2)in the case of termination on account of death or Disability only, the award
shall vest in full (without proration) assuming target levels of performance,
and such award shall be settled no later than two and one-half (2½) months after
the Date of Termination (or any later date required by § 409A of the Code); and


(vi)for the period of months required by COBRA after the Date of Termination due
to Executive’s death, Disability or Retirement, Executive or his dependents
shall have the right to elect continuation of healthcare coverage under the
Company’s group plan (if allowed by the plan) in accordance with COBRA, provided
Executive or his dependents shall pay the entire cost of such coverage; and


(vii)to the extent not theretofore paid or provided, the Company will timely pay
or provide to Executive his Other Benefits pursuant to the timing rules of the
controlling terms of any plan, program, policy, practice, contract or agreement
of the Company. The term Other Benefits as used in this § 8(d) shall include,
without limitation, and Executive or his estate and/or beneficiaries shall be
entitled to receive, benefits under such plans, programs, practices and policies
relating to death, disability or retirement benefits, if any, as are applicable
to Executive on the Date of Termination.


(e)Cause or Voluntary Resignation without Good Reason. Regardless of whether or
not a Change in Control shall have occurred, if Executive’s employment is
terminated for Cause, or if Executive voluntarily resigns without Good Reason,
the Company’s obligations under this Agreement to Executive shall terminate,
other than for payment of Accrued Obligations and the timely payment or
provision of Other Benefits. Accrued Obligations shall be paid to Executive in a
lump sum in cash within thirty (30) days after the Date of Termination. For the
period required by COBRA after the Date of Termination for Cause or for the
voluntary resignation by Executive, Executive shall have the right to elect
continuation of healthcare coverage under the Company’s group plan in accordance
with COBRA, provided Executive shall pay the entire cost of such coverage.


(f)Full Settlement. Subject to § 17(d), the payments and benefits provided under
this § 8 shall be in full satisfaction of the obligations of the Company and its
affiliates to Executive under this Agreement or any other plan, agreement,
policy or arrangement of the Company and its affiliates upon his termination of
employment.


9Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which Executive may qualify, nor,
subject to § 17(d), shall anything herein limit or otherwise affect such rights
as Executive may have under any contract or agreement with the Company. Amounts
which are vested benefits or which Executive is otherwise entitled to receive
under any plan, policy, practice or program of or any contract or agreement with
the Company at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.


10Treatment of Certain Payments.


(a)Anything in the Agreement to the contrary notwithstanding, in the event the
Accounting Firm (as defined below) shall determine that receipt of all Payments
(as defined below) would subject Executive to the excise tax under § 4999 of the
Code, the Accounting Firm shall determine whether to reduce any of the Payments
paid or payable pursuant to the Agreement (the “Agreement Payments”) so that the
Parachute Value (as defined below) of all Payments, in the aggregate, equals the
Safe Harbor Amount (as defined below). The


12

--------------------------------------------------------------------------------





Agreement Payments shall be so reduced only if the Accounting Firm determines
that Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Agreement Payments were so reduced. If the Accounting
Firm determines that Executive would not have a greater Net After-Tax Receipt of
aggregate Payments if the Agreement Payments were so reduced, Executive shall
receive all Agreement Payments to which Executive is entitled hereunder.


(b)If the Accounting Firm determines that Agreement Payments should be reduced
so that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount, the Company shall promptly give Executive notice to that effect
and a copy of the detailed calculation thereof. All determinations made by the
Accounting Firm under this § 10 shall be binding upon the Company and Executive
and shall be made as soon as reasonably practicable and in no event later than
fifteen (15) days following the Date of Termination. For purposes of reducing
the Agreement Payments so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount, only amounts payable under the
Agreement (and no other Payments) shall be reduced. The reduction of the amounts
payable hereunder, if applicable, shall be made by reducing the payments and
benefits in the following order: (i) cash payments that may not be valued under
Treas. Reg. § 1.280G-1, Q&A-24(c) (“24(c)”), (ii) equity-based payments that may
not be valued under 24(c), (iii) cash payments that may be valued under 24(c),
(iv) equity-based payments that may be valued under 24(c) and (v) other types of
benefits. With respect to each category of the foregoing, such reduction shall
occur first with respect to amounts that are not “deferred compensation” within
the meaning of § 409A of the Code and next with respect to payments that are
deferred compensation, in each case, beginning with payments or benefits that
are to be paid the farthest in time from the Accounting Firm’s determination.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company.


(c)As a result of the uncertainty in the application of § 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of Executive pursuant to this Agreement that should not have
been so paid or distributed (each, an “Overpayment”) or that additional amounts
that will have not been paid or distributed by the Company to or for the benefit
of Executive pursuant to this Agreement could have been so paid or distributed
(each, an “Underpayment”). In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
Executive that the Accounting Firm believes has a high probability of success
determines that an Overpayment has been made, any such Overpayment paid or
distributed by the Company to or for the benefit of Executive shall be repaid by
Executive to the Company (as applicable) together with interest at the
applicable federal rate provided for in § 7872(f)(2) of the Code; provided,
however, that no such repayment shall be required if and to the extent such
deemed repayment would not either reduce the amount on which Executive is
subject to tax under § 1 and § 4999 of the Code or generate a refund of such
taxes. In the event that the Accounting Firm, based upon controlling precedent
or substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive together with interest at the applicable federal rate provided for in
§ 7872(f)(2) of the Code.


(d)To the extent requested by Executive, the Company shall cooperate with
Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by Executive
(including, without limitation, Executive’s agreeing to refrain from performing
services pursuant to a covenant not to compete or similar covenant) before, on
or after the date of a change in ownership or control of the Company (within the
meaning of Q&A-2(b) of the final regulations under § 280G of the Code), such
that payments in respect of such services may be considered reasonable
compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the final
regulations under § 280G of the Code and/or exempt from the definition of the
term “parachute payment” within the meaning of Q&A-2(a) of the final regulations
under § 280G of the Code in accordance with Q&A-5(a) of the final regulations
under § 280G of the Code.


(e)The following terms shall have the following meanings for purposes of this §
10:




13

--------------------------------------------------------------------------------





(i)“Accounting Firm” shall mean a nationally recognized certified public
accounting firm or other professional organization that is a certified public
accounting firm recognized as an expert in determinations and calculations for
purposes of § 280G of the Code that is selected by the Company prior to a Change
in Control for purposes of making the applicable determinations hereunder and is
reasonably acceptable to Executive, which firm shall not, without Executive’s
consent, be a firm serving as accountant or auditor for the individual, entity
or group effecting the Change in Control.


(ii)“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with § 280G(b)(2)(A)(ii) and § 280G(d)(4) of the Code) of a Payment
net of all taxes imposed on Executive with respect thereto under § 1 and § 4999
of the Code and under applicable state and local laws, determined by applying
the highest marginal rate under § 1 of the Code and under state and local laws
which applied to Executive’s taxable income for the immediately preceding
taxable year, or such other rate(s) as the Accounting Firm determines to be
likely to apply to Executive in the relevant tax year(s).


(iii)“Parachute Value” of a Payment shall mean the present value as of the date
of the change in control for purposes of § 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under § 280G(b)(2) of the
Code, as determined by the Accounting Firm for purposes of determining whether
and to what extent the excise tax under § 4999 of the Code will apply to such
Payment.


(iv)“Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of § 280G(b)(2) of the Code) to or for the
benefit of Executive, whether paid or payable pursuant to the Agreement or
otherwise.


(v)“Safe Harbor Amount” shall mean 2.99 times Executive’s “base amount,” within
the meaning of § 280G(b)(3) of the Code.


(f)The provisions of this § 10 shall survive the expiration of the Agreement.


11Costs of Enforcement. In no event shall Executive be obligated to seek other
employment by way of mitigation of the amounts payable to Executive under any of
the provisions of this Agreement and such amounts shall not be reduced whether
or not Executive obtains other employment. In any action taken in good faith
relating to the enforcement of this Agreement or any provision herein, including
any arbitration provision in § 14, Executive shall be entitled to be paid any
and all costs and expenses incurred by him in enforcing or establishing his
rights thereunder, including, without limitation, reasonable attorneys’ fees,
and whether or not incurred in trial, bankruptcy or appellate proceedings, but
only if Executive is successful on at least one material issue raised in the
enforcement proceeding. Any costs or expenses that otherwise meet the
requirements for reimbursement under this § 11 shall be reimbursed within one
hundred and twenty (120) days of submission by Executive of a request for
reimbursement, but in no event later than the last day of Executive’s taxable
year following the taxable year in which Executive becomes entitled to such
reimbursement by reason of being successful on at least one material issue
(provided a request for reimbursement has been made).


12Representations and Warranties. Executive hereby represents and warrants to
the Company that Executive is not a party to, or otherwise subject to, any
covenant not to compete with any person or entity other than a contract with his
current employer, a copy of which has been provided to the Company.


13Restrictions on Conduct of Executive.


(a)General. Executive and the Company understand and agree that the purpose of
the provisions of this § 13 is to protect legitimate business interests of the
Company, as more fully described below, and is not intended to eliminate
Executive’s post-employment competition with the Company per se, nor is it
intended to impair or infringe upon Executive’s right to work, earn a living, or
acquire and possess property from the fruits of his labor. Executive hereby
acknowledges that the post-employment restrictions set forth in this § 13 are
reasonable and that they do not, and will not, unduly impair his ability to earn
a living after the termination of this Agreement.


14

--------------------------------------------------------------------------------





Therefore, subject to the limitations of reasonableness imposed by law,
Executive shall be subject to the restrictions set forth in this § 13. For the
purposes of this § 13, “Company” shall be deemed to include the Company and all
its parents, affiliates, subsidiaries and successors.


(b)Definitions. The following terms used in this § 13 shall have the meanings
assigned to them below, which definitions shall apply to both the singular and
the plural forms of such terms:


“Competitive Position” means any employment with a Competitor in which Executive
has duties for such Competitor that relate to Competitive Services.
“Competitive Services” means services competitive with the business activities
engaged in by the Company or an affiliate as of the date of termination of
Grantee’s employment for any reason or any earlier date of an alleged breach by
Grantee of the restrictions in § 13 hereof, which include, but are not limited
to, the provision of products and services to facilitate or assist with the
movement in electronic commerce of payment and financial information, merchant
acquiring, demand deposit accounts and other financial service solutions to the
underbanked and other consumers and businesses, payment solutions to card
issuers, and software, payroll and processing solutions.
“Competitor” means any individual, corporation, partnership, joint venture,
limited liability company, association, or other entity or enterprise which is
engaged, wholly or in part, in Competitive Services.
“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret. “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Company;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
lists of current or prospective customers; details of customer contracts;
current and anticipated customer requirements; past, current and planned
research and development; business acquisition plans; and new personnel
acquisition plans. “Confidential Information” shall not include information that
has become generally available to the public by the act of one who has the right
to disclose such information without violating any right or privilege of the
Company. This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law.
“Determination Date” means the date of termination of Executive’s employment
with the Company for any reason whatsoever or any earlier date of an alleged
breach of the Restrictive Covenants by Executive.
“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.
“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.
“Protected Customers” means any Person to whom the Company has sold or provided
its products or services during the twelve (12) months prior to the
Determination Date.
“Protected Employees” means employees of the Company who were employed by the
Company at any time within six (6) months prior to the Determination Date.
“Restricted Period” means the Employment Period and a period extending two (2)
years from the termination of Executive’s employment with the Company.
“Restricted Territory” means the area in which the Company or an affiliate
conducts business, which includes without limitation the entire United States
and its territories and possessions.
“Restrictive Covenants” means the restrictive covenants contained in § 13(c)
hereof.


15

--------------------------------------------------------------------------------





“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, distribution lists or a list of
actual or potential customers, advertisers or suppliers which is not commonly
known by or available to the public and which information: (A) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of Confidential Information that
constitutes a “trade secret” under the common law or applicable state law.
(c)Restrictive Covenants.


(i)Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Executive understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Executive’s own use. Accordingly,
Executive hereby agrees that Executive shall not, directly or indirectly, at any
time during the Employment Period or at any time following the end of the
Employment Period for any reason reveal, divulge, or disclose to any Person not
expressly authorized by the Company any Confidential Information, and Executive
shall not, directly or indirectly, at any time during the Employment Period or
at any time following the end of the Employment Period for any reason use or
make use of any Confidential Information in connection with any business
activity other than that of the Company. Throughout the term of this Agreement
and at all times after the date that this Agreement terminates for any reason,
Executive shall not directly or indirectly transmit or disclose any Trade Secret
of the Company to any Person, and shall not make use of any such Trade Secret,
directly or indirectly, for himself or for others, without the prior written
consent of the Company. The parties acknowledge and agree that this Agreement is
not intended to, and does not, alter either the Company’s rights or Executive’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.


Executive understands that nothing in this § 13 or this Agreement prohibits or
limits Executive from: (i) disclosing information that is required to be
disclosed by law, court order or other valid and appropriate legal process;
provided, however, that in the event such disclosure is required by law,
Executive shall provide the Company with prompt notice of such requirement so
that the Company may seek an appropriate protective order prior to any such
required disclosure by Executive; (ii) reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation, and Executive shall not need the
prior authorization of the Company to make any such reports or disclosures and
shall not be required to notify the Company that Executive has made such reports
or disclosures; (iii) disclosing a trade secret (as defined by 18 U.S.C. § 1839)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, in either event solely for the purpose of
reporting or investigating a suspected violation of law; or (iv) disclosing a
trade secret (as defined by 18 U.S.C. § 1839) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal and
that Executive shall not be held civilly or criminally liable for disclosures
covered by clauses (iii) or (iv).
(ii)Non-solicitation of Protected Employees. Executive understands and agrees
that the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to
Executive’s own use. Accordingly, Executive hereby agrees that during the
Restricted Period Executive shall not directly or indirectly on Executive’s own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee with whom Executive worked or otherwise had
material contact through his employment with the Company to terminate his or her
employment relationship with the Company or to enter into employment with any
other Person.




16

--------------------------------------------------------------------------------





(iii)Restriction on Relationships with Protected Customers. Executive
understands and agrees that the relationship between the Company and each of its
Protected Customers constitutes a valuable asset of the Company and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that,
during the Restricted Period, Executive shall not, without the prior written
consent of the Company, directly or indirectly, on Executive’s own behalf or as
a Principal or Representative of any Person, solicit, divert, take away or
attempt to solicit, divert or take away a Protected Customer for the purpose of
providing or selling Competitive Services; provided, however, that the
prohibition of this covenant shall apply only to Protected Customers with whom
Executive had Material Contact on the Company’s behalf during the twelve (12)
months immediately preceding the termination of his employment hereunder. For
purposes of this Agreement, Executive shall be deemed to have “Material Contact”
with a Protected Customer if he had business dealings with the Protected
Customer on the Company’s behalf.


(iv)Non-competition with the Company. The parties acknowledge: (A) that
Executive’s services under this Agreement require special expertise and talent
in the provision of Competitive Services and that Executive will have
substantial contacts with customers, suppliers, advertisers and vendors of the
Company; (B) that pursuant to this Agreement, Executive will be placed in a
position of trust and responsibility and he will have access to a substantial
amount of Confidential Information and Trade Secrets and that the Company is
placing him in such position and giving him access to such information in
reliance upon his agreement not to compete with the Company during the
Restricted Period; (C) that due to his management duties, Executive will be the
repository of a substantial portion of the goodwill of the Company and would
have an unfair advantage in competing with the Company; (D) that due to
Executive’s special experience and talent, the loss of Executive’s services to
the Company under this Agreement cannot reasonably or adequately be compensated
solely by damages in an action at law; (E) that Executive is capable of
competing with the Company; and (F) that Executive is capable of obtaining
gainful, lucrative and desirable employment that does not violate the
restrictions contained in this Agreement. In consideration of the compensation
and benefits being paid and to be paid by the Company to Executive hereunder,
Executive hereby agrees that, during the Restricted Period, Executive will not,
without prior written consent of the Company, directly or indirectly seek or
obtain a Competitive Position in the Restricted Territory; provided, however,
that (1) the provisions of this Agreement shall not be deemed to prohibit the
ownership by Executive of any securities of the Company or its affiliated
entities or not more than five percent (5%) of any class of securities of any
corporation having a class of securities registered pursuant to the Exchange
Act; (2) for purposes of this § 13(c)(iv) only, the Restricted Period shall be
reduced to eighteen (18) months if Executive’s employment is terminated by
Company or Executive pursuant to § 8(a) (Prior to a Change in Control:
Resignation by Executive for Good Reason; Termination by the Company Other Than
for Cause, Death or Disability); and (3) this § 13(c)(iv) shall lapse and
terminate at the end of the Employment Period if the Company gives notice to
Executive pursuant to § 3 that this Agreement will not be extended.


(d)Enforcement of Restrictive Covenants.


(i)Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the following rights and remedies, which shall
be independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity:


(1)the right and remedy to enjoin, preliminarily and permanently, Executive from
violating the Restrictive Covenants and to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company;




17

--------------------------------------------------------------------------------





(2)the right and remedy to require Executive to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any transactions
constituting a breach of the Restrictive Covenants; and


(3)the right and remedy to cease paying and to the return of any
termination-related payments or benefits (other than the Accrued Obligations or
Other Benefits) if Executive violates any of the Restrictive Covenants and fails
to remedy such violation to the reasonable satisfaction of the Chief Executive
Officer within ten (10) days of written notice of such violation.


(ii)Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Executive in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws. This § 13 shall
survive the expiration or termination of this Agreement, provided, however, that
the non-competition covenants set forth in § 13(c)(iv) shall not survive and
shall terminate at the end of the Employment Period if the Company gives notice
to Executive pursuant to § 3 that this Agreement will not be extended.


14Arbitration. Any claim or dispute arising under this Agreement (other than
under § 13) shall be subject to arbitration, and prior to commencing any court
action, the parties agree that they shall arbitrate all such controversies. The
arbitration shall be conducted in Atlanta, Georgia, in accordance with the
Employment Dispute Rules of the American Arbitration Association and the Federal
Arbitration Act, 9 U.S.C. §1, et. seq. The arbitrator(s) shall be authorized to
award both liquidated and actual damages, in addition to injunctive relief, but
no punitive damages. The arbitrator(s) shall also award attorney’s fees and
costs, without regard to any restriction on the amount of such award under
Georgia or other applicable law, as required under § 11. Such an award shall be
binding and conclusive upon the parties hereto, subject to 9 U.S.C. § 10. Each
party shall have the right to have the award made the judgment of a court of
competent jurisdiction.


Initials of parties as to this § 14:
Company:    _____JSS______________    
Executive:    _____DLG______________    
15Rabbi Trust. In order to ensure the payment of the severance benefit provided
for in §§ 8(b)(ii) and (iii) of this Agreement, immediately following the
commencement of any action by a third party with the aim of effecting a Change
in Control, or the publicly announced threat by a third party to commence any
such action, the Company shall fully fund through the Global Payments Inc.
Benefit Security Trust, or similar “rabbi trust” the amount of the severance
payment that would have been paid to Executive under §§ 8(b)(ii) and (iii) if
the Date of Termination had occurred on the date of commencement, or
publicly-announced threat of commencement, of such action by the third party;
provided, however, that the trust shall not be funded if the funding thereof
would result in taxable income to Executive by reason of § 409A(b) of the Code;
and provided, further, in no event shall any trust assets at any time be located
or transferred outside of the United States, within the meaning of § 409A(b) of
the Code. Amounts shall be paid to Executive from such trust as provided under
this Agreement and the trust. The right of Executive to receive payments under
this Agreement shall be an unsecured claim against the general assets of the
Company and Executive shall have no rights in or against any specific assets of
the Company. Finally, n


18

--------------------------------------------------------------------------------





othing in this § 15 shall relieve the Company of any liabilities under this
Agreement to the extent such liabilities are not satisfied by a trust described
in this § 15.


16Assignment and Successors.


(a)This Agreement is personal to Executive and without the prior written consent
of the Company shall not be assignable by Executive otherwise than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by Executive’s legal representatives.


(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.


(c)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


17Miscellaneous.


(a)Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.


(b)Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.


(c)Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Company from employing other personnel on such terms and conditions as may be
satisfactory to it.


(d)Entire Agreement. This Agreement contains the entire agreement between the
Company and Executive with respect to the subject matter hereof and, from and
after the Effective Date, this Agreement shall supersede any other agreement
(oral or written) between the Company and Executive with respect to the subject
matter hereof; provided, however, to the extent Executive continues following
the Effective Date to hold outstanding equity-based awards of the Company that
were granted prior to the Effective Date, treatment of such awards shall not be
governed by this Agreement and shall instead be governed by the terms of the
Employment Agreement between Executive and the Company dated December 1, 2013,
as amended by Amendment to Employment Agreement between Executive and the
Company dated August 27, 2018, the terms of which are otherwise superseded by
this Agreement.


(e)Governing Law. Except to the extent preempted by federal law, and without
regard to conflict of laws principles, the laws of the State of Georgia shall
govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.


(f)Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three (3) days after mailing if mailed, first class,
certified mail, postage prepaid:




19

--------------------------------------------------------------------------------





 
To Company:
Global Payments Inc.
 
 
 
3550 Lenox Road
 
 
 
Suite 3000
 
 
 
Atlanta, Georgia 30326
 
 
 
Office of the Corporate Secretary
 
 
 
 
 
 
To Executive:
At his current address or last known address on file with the Company
 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.
(g)Indemnification. The Company shall indemnify Executive to the maximum extent
permitted under the Company’s bylaws. Subject to reasonable availability of such
insurance coverage and subject to applicable laws and regulations, a directors’
and officers’ liability insurance policy (or policies) shall be maintained,
during the Employment Period and for six (6) years thereafter, providing
coverage that is no less favorable to Executive than the coverage provided to
any other present officer or director of the Company and, following a Change in
Control, the coverage shall be no less favorable to Executive than the coverage
provided as of the date of the Change in Control.


(h)Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by the Company and Executive, which makes specific reference
to this Agreement.


(i)§ 409A.


(i)The Company and Executive intend no payments to be made and no benefits to be
provided under this Agreement will be subject to taxation under § 409A of the
Code and that the terms of this Agreement will be interpreted in good faith in a
manner which is intended to minimize the risk that Executive will be subject to
tax under § 409A of the Code with respect to any such payments or benefits, and
the Company and Executive agree to cooperate fully and in good faith with one
another to seek to minimize such risk. In no event may Executive, directly or
indirectly, designate the calendar year of any payment under this Agreement, and
to the extent required by § 409A of the Code, any payment that may be paid in
more than one taxable year (depending on the time that Executive executes the
Release) shall be paid in the later taxable year.


(ii)Items eligible for expense reimbursement under the terms of this Agreement
shall be reimbursed in a manner intended to qualify for an exemption under §
409A of the Code, which shall include implementing the following limitations
with respect to reimbursements: (A) the amount of such expenses eligible for
reimbursement in any calendar year shall not affect the expenses eligible for
reimbursement in another calendar year, (B) no such reimbursement may be
exchanged or liquidated for another payment or benefit, (C) any reimbursements
of such expenses shall be made as soon as practicable under the circumstances
but in any event no later than the end of the calendar year following the
calendar in which the related expenses were incurred and (D) the Company’s
obligation to make reimbursements or to provide in-kind benefits that constitute
deferred compensation under § 409A of the Code shall not extend beyond
Executive’s lifetime or, if later, the end of the twenty (20) year period which
starts on the Effective Date.


(iii)Any payments that qualify for the “short-term deferral” exception, the
separation pay exception or another exception under § 409A of the Code shall be
paid under the applicable exception. The Company and Executive agree that each
installment of payments and benefits provided under this Agreement shall be
treated as a separate identified payment for purposes of § 409A of the Code and
that neither the Company nor Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits if a determination is made
in good faith that any such acceleration or deferral would


20

--------------------------------------------------------------------------------





present a risk that Executive would be subject to any tax under § 409A of the
Code; provided, however, to the extent permitted by § 409A of the Code, if the
Applicable Pay Date is the Delayed Pay Date and Executive dies before such
Delayed Pay Date, then any payments or benefits due on the Delayed Pay Date will
be made within thirty (30) days following Executive’s death (or, if earlier on
the Delayed Pay Date). Notwithstanding any other provision of this Agreement to
the contrary, if Executive is considered a “specified employee” for purposes of
§ 409A of the Code (as determined in accordance with the methodology established
by the Company and its affiliates as in effect on the date of Executive’s
Separation from Service), any payment that constitutes nonqualified deferred
compensation within the meaning of § 409A of the Code that is otherwise due to
Executive under this Agreement during the six (6) month period immediately
following Executive’s Separation from Service on account of Executive’s
Separation from Service shall be accumulated and paid to Executive on the
Delayed Pay Date, to the extent necessary to prevent the imposition of tax
penalties on Executive under § 409A of the Code. If Executive dies during the
postponement period, the amounts and entitlements delayed on account of § 409A
of the Code shall be paid to the personal representative of his estate on the
first to occur of the Delayed Pay Date or thirty (30) days after the date of
Executive’s death.


(iv)Executive acknowledges and agrees that nothing in this Agreement shall be
construed as a guarantee or indemnity by the Company for the tax consequences to
the payments and benefits called for under this Agreement, including any tax
consequences under § 409A of the Code, and Executive agrees that Executive shall
be responsible for paying all taxes due with respect to such payments made and
benefits provided to Executive.


(j)Tax Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


(k)References; Construction. All references to sections (§) in this Agreement
shall be to sections (§) of this Agreement except as expressly set forth in this
Agreement. The section headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation hereof. For purposes of this Agreement, the term “including”
shall mean “including, without limitation.”


(l)Accounting Discrepancies. Executive shall be subject to any policy adopted by
the Company after the Effective Date which is applicable to senior executives of
the Company generally and which requires restitution by such an executive with
respect to any payment made or benefit provided to, or on behalf of, such an
executive, the calculation of which is based in whole or in part on accounting
discrepancies or erroneous financial information.


(m)Survivability. The provisions of this Agreement that by their terms call for
performance subsequent to the termination of either Executive’s employment or
this Agreement (including the terms of §§ 8, 10, 13 and 17(g)) shall so survive
such termination.




[Signature Page Follows]




21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Executive hereto have duly executed and
delivered this Employment Agreement as of the date first above written.
 
GLOBAL PAYMENTS INC.
 
 
 
By:
 
/s/ Jeffrey S. Sloan
 
 
Name:
 
Jeffrey S. Sloan
 
 
 
Title:
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
/s/ David L. Green
 
 
 
David L. Green
 
 









22

--------------------------------------------------------------------------------






EXHIBIT A
Form of Release
This Release is granted effective as of the [DATE] day of [MONTH], [YEAR], by
David L. Green (“Executive”) in favor of Global Payments Inc. (the “Company”).
This is the Release referred to that certain Employment Agreement effective as
of September 18, 2019 by and between the Company and Executive (the “Employment
Agreement”). Executive gives this Release in consideration of the Company’s
promises and covenants as recited in the Employment Agreement, with respect to
which this Release is an integral part.
1.Release of the Company. Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (the “Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorneys’ fees and costs,
or liabilities whatsoever, in law or in equity, which Executive ever had or now
has against the Released Parties, including, without limitation, any claims
arising by reason of or in any way connected with any employment relationship
which existed between the Company or any of its parents, subsidiaries,
affiliates, or predecessors, and Executive. It is understood and agreed that
this Release is intended to cover all actions, causes of action, claims or
demands for any damage, loss or injury, whether known or unknown, of any nature
whatsoever, including those which may be traced either directly or indirectly to
the aforesaid employment relationship, or the termination of that relationship,
that Executive has, had or purports to have, from the beginning of time to the
date of this Release, and including but not limited to claims for employment
discrimination under federal or state law, except as provided in Paragraph 2;
claims arising under the Age Discrimination in Employment Act, 29 U.S.C. § 621,
et seq., Title VII of the Civil Rights Act, 42 U.S.C. § 2000(e), et seq., or the
Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.; claims for statutory
or common law wrongful discharge, claims arising under the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq.; claims for attorney’s fees, expenses and costs;
claims for defamation; claims for emotional distress; claims for wages or
vacation pay; claims for benefits, including any claims arising under the
Executive Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; and claims
under any other applicable federal, state or local laws or legal concepts;
provided, however, that nothing herein shall release the Company of (a)
obligations to Executive to make termination payments under § 8 of the
Employment Agreement or any other rights under the Employment Agreement, (b) any
indemnification obligations to Executive under the Company’s bylaws, certificate
of incorporation, Delaware law or otherwise; (c) obligations with respect to
insurance coverage under any directors’ and officers’ liability insurance
policies; (d) any rights that Executive may have as a stockholder of the
Company; or (e) vested interests in any pension plan or other benefit or
deferred compensation plan.
2.Release of Claims Under Age Discrimination in Employment Act. Without limiting
the generality of the foregoing, Executive agrees that by executing this
Release, he has released and waived any and all claims he has or may have as of
the date of this Release for age discrimination under the Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq., Executive acknowledges and agrees
Executive has been, and hereby is, advised by Company to consult with an
attorney prior to executing this Release. Executive further acknowledges and
agrees that Company has offered Executive the opportunity, before executing this
Release, to consider this Release for a period of twenty-one (21) calendar days;
and that the consideration he receives for this Release is in addition to
amounts to which he was already entitled. It is further understood that this
Release is not effective until seven (7) calendar days after the execution of
this Release and that Executive may revoke this Release within seven (7)
calendar days from the date of execution hereof.
3.Non-Admission. It is understood and agreed by Executive that the payment made
to him is not to be construed as an admission of any liability whatsoever on the
part of the Company or any of the other Released Parties, by whom liability is
expressly denied.
4.Non-Disparagement. Executive agrees that he will not in any way disparage
Company, its affiliated and related companies, or their current and former
employees, officers, directors, agents and representatives, or make or solicit
any comments, statements, or the like to the media or to others that may be


A-1

--------------------------------------------------------------------------------





considered to be derogatory or detrimental to the good name or business
reputation of any of the aforementioned parties or entities. This paragraph
shall not limit the rights of Executive (a) to make any disclosures that are
protected under the whistleblower provisions of federal law or regulation or
provide testimony pursuant to a valid subpoena or in a judicial or
administrative proceeding in which Executive is required to testify or otherwise
as required by law or legal process; or (b) to make a complaint to, provide
truthful information to, or participate in an investigation conducted by the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission.
5.Acknowledgement and Revocation Period. Executive agrees that he has carefully
read this Release and is signing it voluntarily. Executive acknowledges that he
has had twenty one (21) days from receipt of this Release to review it prior to
signing or that, if Executive is signing this Release prior to the expiration of
such twenty-one (21) day period, Executive is waiving his right to review the
Release for such full twenty-one (21) day period prior to signing it. Executive
has the right to revoke this release within seven (7) days following the date of
its execution by him. In order to revoke this Release, Executive must deliver
notice of the revocation in writing to Company’s General Counsel before the
expiration of the seven (7) day period. However, if Executive revokes this
Release within such seven (7) day period, no severance benefit will be payable
to him under the Employment Agreement and he shall return to the Company any
such payment received prior to that date.
6.No Revocation After Seven Days. Executive acknowledges and agrees that this
Release may not be revoked at any time after the expiration of the seven (7) day
revocation period and that he/she will not institute any suit, action, or
proceeding, whether at law or equity, challenging the enforceability of this
Release. Executive further acknowledges and agrees that, with the exception of
an action to challenge the waiver of claims under the ADEA, Executive shall not
ever attempt to challenge the terms of this Release, attempt to obtain an order
declaring this Release to be null and void, or institute litigation against the
Company or any other Releasee based upon a claim that is covered by the terms of
the release contained herein, without first repaying all monies paid to him/her
under § 8 of the Employment Agreement. Furthermore, with the exception of an
action to challenge his waiver of claims under the ADEA, if Executive does not
prevail in an action to challenge this Release, to obtain an order declaring
this Release to be null and void, or in any action against the Company or any
other Releasee based upon a claim that is covered by the release set forth
herein, Executive shall pay to the Company and/or the appropriate Releasee all
their costs and attorneys’ fees incurred in their defense of Executive’s action.
7.Governing Law and Severability. This Release and the rights and obligations of
the parties hereto shall be governed and construed in accordance with the laws
of the State of Georgia. If any provision hereof is unenforceable or is held to
be unenforceable, such provision shall be fully severable, and this document and
its terms shall be construed and enforced as if such unenforceable provision had
never comprised a part hereof, the remaining provisions hereof shall remain in
full force and effect, and the court or tribunal construing the provisions shall
add as a part hereof a provision as similar in terms and effect to such
unenforceable provision as may be enforceable, in lieu of the unenforceable
provision.


A-2

--------------------------------------------------------------------------------





EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT. EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.
 
 
 
 
David L. Green
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 

    




A-3